459 F.2d 1029
UNITED STATES of America, Plaintiff-Appellee,v.Wally James DANIEL, Defendant-Appellant.
No. 72-1201.
United States Court of Appeals,Ninth Circuit.
May 5, 1972.

John Politis, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U.S. Atty., Catherine A. Chandler, Stephen G. Nelson, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before HAMLEY, CHOY and GOODWIN, Circuit Judges.
PER CURIAM:


1
Wally Daniel was convicted for importing and possessing marijuana and amphetamines in violation of 21 U.S.C. Secs. 841(a) (1), 952.


2
Daniel argues that the evidence was insufficient to support the conviction.  He contends that the only incriminating evidence was the uncorroborated testimony of an accomplice.  There was ample corroboration of the evidence of the accomplice.  Moreover, in this circuit, a conviction may rest on the uncorroborated testimony of an accomplice if the testimony is not incredible or unsubstantial on its face.  United States v. Andrews, 455 F.2d 632 (9th Cir. 1972); Darden v. United States, 405 F.2d 1054 (9th Cir. 1969).  The testimony of Daniel's accomplice was neither incredible nor unsubstantial.


3
Affirmed.